SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

584
CA 13-00044
PRESENT: SCUDDER, P.J., SMITH, CENTRA, AND LINDLEY, JJ.


BRIAN HORST, PLAINTIFF,
AND GEORGIE HORST, INDIVIDUALLY AND AS PARENT AND
GUARDIAN OF JENNIFER A. HAM AND VERNON M. HORST,
PLAINTIFF-APPELLANT-RESPONDENT,

                      V                                            ORDER

GERALD J. GLOGOWSKI, DEFENDANT-RESPONDENT,
AND JOHN T. NOTHNAGLE, INC., DOING BUSINESS AS
NOTHNAGLE REALTORS, DEFENDANT-APPELLANT.


KNAUF SHAW LLP, ROCHESTER (DWIGHT E. KANYUCK OF COUNSEL), FOR
PLAINTIFF-APPELLANT-RESPONDENT.

BENDER & BENDER, LLP, BUFFALO (THOMAS W. BENDER OF COUNSEL), FOR
DEFENDANT-APPELLANT.

MILBER MAKRIS PLOUSADIS & SEIDEN, LLP, WILLIAMSVILLE (RICHARD A.
LILLING OF COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeals from an order of the Supreme Court, Orleans County (James
P. Punch, A.J.), entered March 14, 2012. The order granted the cross
motion of defendant Gerald J. Glogowski for summary judgment,
dismissed the complaint against defendant Gerald J. Glogowski and
denied the motion of defendant John T. Nothnagle, Inc., doing business
as Nothnagle Realtors, for summary judgment dismissing the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    June 14, 2013                        Frances E. Cafarell
                                                 Clerk of the Court